DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/24/2022.
Applicant’s amendments to the specification are sufficient to overcome the drawings and specification objections set forth in the previous office action. 
Applicant’s amendments to and/or cancellation of the claims are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s arguments regarding/amendments to and/or cancellation of the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.  
The provisional double patenting rejections are hereby withdrawn as the co-pending applications, either alone or in combination with prior art, fail to claim both of the substrates including respective proximal and distal tails, a first reinforcement disposed over the proximal tails and a second reinforcement disposed over the distal tails.  

Claim Objections
Claim 9 is objected to because of the following informalities:  delete “[[Error!  Reference source not found.]]” in ll. 1-2.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the ablation electrodes” to -the plurality of ablation electrodes- in ll. 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the substrates” to -the plurality of substrates- in ll. 2.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “a first shaft portion and second shaft portion” to -a first shaft portion and a second shaft portion- in ll. 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “the distal shaft portion” to -the second shaft portion- in ll. 9.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  delete “[[Error!  Reference source not found.]]” in ll. 1.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  delete “[[Error!  Reference source not found.]]” in ll. 1.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the ablation electrodes” to -the plurality of ablation electrodes- in ll. 1.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the substrates” to -the plurality of substrates- in ll. 2.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend “the balloon” to -the catheter balloon – in ll. 2.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend “the ablation electrodes” to -the plurality of ablation electrodes- in ll. 2.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  delete “[[Error!  Reference source not found.]]” in ll. 1.  Appropriate correction is required.

Claim Interpretation
Claims 1 & 16 recite the limitations “a first reinforcement comprising a first portion of an unassembled catheter balloon” and “a second reinforcement comprising a second portion of the unassembled catheter balloon”.  The specification states “reinforcement component 100 may include a portion of an unassembled catheter balloon 80, i.e., a balloon 80 that has not been assembled to any other components of catheter 24…”.  Under broadest reasonable interpretation in light of the specification, the claim limitation “unassembled catheter balloon” will be interpreted as a catheter balloon material from which a catheter balloon can be formed.  The Examiner notes that the specification further describes method steps taken to form the reinforcements from the unassembled catheter balloon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 1, 3-4 & 9-12, 16, 19-20 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited).
For purposes of examination, “reinforcement” is taken to be: “anything that reinforces” (www.collinsdictionary.com). 
Concerning claim 1, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a catheter balloon (balloon catheter 400; [0219]), comprising: 
a membrane including a proximal end and a distal end (balloon 401 includes a proximal and distal end; [0219]); 
a plurality of substrates disposed about the membrane, each of the plurality of substrates including a respective proximal tail and a respective distal tail (electrodes 403 and conductors 402 coupled to a flexible substrate to form a flex circuit are disposed about balloon 401, electrodes 403 and conductors 402 have respective distal and proximal tails; [0031], [0219], [0299]); 
a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane (cone portion of sleeve/covering 414, see portion labeled 812 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a proximal tail of one or more electrical conductors 402 from damage, where specifically the cone shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]); and 
a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane (cylindrical body portion of sleeve/covering 414, see portion labeled 813 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a distal tail of one or more electrical conductors 402 from damage, where specifically the cylindrical shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]). 
Concerning claim 3, Vrba et al. disclose the first reinforcement (812) comprises a horn-like shape ([0236]; Fig. 4). 
Concerning claim 4, Vrba et al. disclose the membrane (401) comprises polyethylene, terephthalate, polyurethane ([0249]).
Concerning claim 9, Vrba et al. disclose the first reinforcement (812) symmetric with the second reinforcement (814) with respect to the cross-sectional areas when projected onto a plane perpendicular to the longitudinal axis (Fig. 4). 
Concerning claim 10, Vrba et al. disclose the membrane (401) further includes irrigation apertures (1312) disposed therethrough (Fig. 13A-C; [0267], [0269], [0464]). 
Concerning claim 11, Vrba et al. disclose a plurality of ablation electrodes (403) ([0219]; Fig. 4 & 7-8E).
Concerning claim 12, Vrba et al. disclose at least one of the ablation electrodes (403) is disposed on each of the substrates ([0031], [0232-0233], [0299]; Fig. 7). 
Concerning claim 16, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a catheter (balloon catheter 400; [0219]), comprising: 
a shaft having a first shaft portion and second shaft portion at least partially disposed within the first shaft portion (distal tracking segment 406 that is at least partially disposed within proximal elongate shaft 405; [0219]); 
a catheter balloon having a membrane including a proximal end and a distal end, the proximal end connected to the first shaft portion and the distal end connected to the second shaft portion (balloon 401 extends from elongate shaft 405 to distal tracker 406; [0219], [0236]); 
a plurality of substrates disposed about the membrane, each of the plurality of substrates including a respective proximal tail attached to the first shaft portion and a respective distal tail attached to the distal shaft portion (electrodes 403 and conductors 402 coupled to a flexible substrate to form a flex circuit  are disposed about balloon 401, electrodes 403 and conductors 402 have respective distal and proximal tails, the distal tails attached (indirectly) to the first shaft portion and the proximal tails attached (indirectly) to the second shaft portion; [0031], [0219], [0299]); 
a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane (cone portion of sleeve/covering 414, see portion labeled 812 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a proximal tail of one or more electrical conductors 402 from damage, where specifically the cone shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]); and 
a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane (cylindrical body portion of sleeve/covering 414, see portion labeled 813 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a distal tail of one or more electrical conductors 402 from damage, where specifically the cylindrical shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]). 
Claim 19 is rejected upon the same rationale as provided for claim 3. 
Claim 20 is rejected upon the same rationale as provided for claim 4. 
Claim 27 is rejected upon the same rationale as provided for claim 11. 
Claim 28 is rejected upon the same rationale as provided for claim 12. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claims 16 & 24, in further view of Phan et al. (2008/0051707, previously cited). 
Concerning claim 17, Vrba et al. fail to disclose a ring disposed about at least a portion of the reinforcement.  However, Phan et al. disclose a balloon catheter (505) comprising a membrane (542) and a reinforcement (543) and rings (544) disposed at the proximal and distal ends.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. to further comprise a ring disposed about at least a portion of the reinforcement in order to provide the benefit of maintaining a fluid-tight seal as taught by Phan et al. ([0178], [0184-0185]; Fig. 46)

Claims 13-14 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claim 1, in further view of Davies et al. (2008/0183132, previously cited). 
Concerning claim 13, Vrba et al. fail to disclose a filament disposed between the membrane and at least one of the plurality of tails.  However, Davies et al. disclose a balloon catheter (300) comprising a membrane (302) and a filament (312) disposed on its exterior surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. to further comprise a filament on the exterior surface of the membrane in order to provide the benefit of a reinforcement layer such that the base layer of the balloon catheter can have a wall thickness less than conventional or prior art balloons without sacrifice of burst strength, abrasion resistance, or puncture resistance as taught by Davies et al. ([0045], [0051-0052], [0060]; Fig. 3a).  In the resulting modified invention of Vrba et al. in view of Davies et al., the filament (312) would be disposed between the membrane and plurality of tails of Vrba et al. 
Concerning claim 14, Davies et al. further discloses the filament (312) comprises a liquid-crystal polymer, specifically Vectran ([0060]). 
Claim 30 is rejected upon the same rationale as applied to claim 13.
Claim 31 is rejected upon the same rationale as applied to claim 14.

Claims 1, 3-4, 9-13, 16, 19-20, 26 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870, previously cited) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited).
Concerning claim1 as illustrated in at least Figs. 18A-N & 61A-C, Salahieh et al. disclose a catheter balloon (balloon catheter 57; [0155]), comprising: 
a membrane including a proximal end and a distal end (expandable membrane 34 includes a proximal end connected to outer shaft 57 and a distal end connected to inner shaft 134; [0261]); 
a plurality of substrates disposed about the membrane, each of the plurality of substrates including a respective proximal tail and a respective distal tail (flex circuits 89 are positioned at different positions on membrane 34 and comprise base substrate 52 having distal and proximal branches 87 from main branch(es) 17; [0101], [0156]). 
Salahieh et al. fail to disclose a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane.  However, Vrba et al. disclose a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane (cone portion of sleeve/covering 414, see portion labeled 812 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a proximal tail of one or more electrical conductors 402 from damage, where specifically the cone shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]); and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane (cylindrical body portion of sleeve/covering 414, see portion labeled 813 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a distal tail of one or more electrical conductors 402 from damage, where specifically the cylindrical shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. to further comprise a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane in order to provide the benefit of protecting the substrate from damage during use and to protect the patient from injury due to interaction with the electrical components of the substrate as taught by Vrba et al. ([0236], [0238], [0242]; Figs. 4 & 7-8E).
Concerning claim 3, Vrba et al. further disclose the first reinforcement comprises a horn-like shape (sleeve 414 can be a cylinder…with a balloon matching waist extending along the proximal waist or distal waist of the balloon 401) ([0236]; Fig. 4). 
Concerning claim 4, Salahieh et al. disclose the membrane comprises polyethylene terephthalate, polyurethane, Pellethane, or PEBA ([0173]).
Concerning claim 9, Vrba et al. disclose the first reinforcement (812) symmetric with the second reinforcement (814) with respect to the cross-sectional areas when projected onto a plane perpendicular to the longitudinal axis (Fig. 4). 
Concerning claim 10, Salahieh et al. disclose the membrane (34) further includes irrigation apertures (7) disposed therethrough ([0187]). 
Concerning claim 11, Salahieh et al. disclose a plurality of ablation electrodes (6) ([0101]; Fig. 18N).
Concerning claim 12, Salahieh et al. disclose at least one of the ablation electrodes (6) is disposed on each of the substrates (52) ([0101]; Fig. 1).
Concerning claim 13, Salahieh et al. disclose a filament (95) disposed between the membrane (34) and at least one of the plurality of tails (87) ([0110; Fig. 1). 
Concerning claim 16, as illustrated in at least Figs. 18A-N & 61A-C, Salahieh et al. disclose a catheter (catheter 57; [0155]), comprising: 
a shaft having a first shaft portion and second shaft portion at least partially disposed within the first shaft portion (inner shaft 134 is partially disposed within outer shaft 57; [0261]); 
a catheter balloon having a membrane including a proximal end and a distal end, the proximal end connected to the first shaft portion and the distal end connected to the second shaft portion (expandable membrane 34 includes a proximal end connected to outer shaft 57 and a distal end connected to inner shaft 134; [0261]); 
a plurality of substrates disposed about the membrane, each of the plurality of substrates including a respective proximal tail attached to the first shaft portion and a respective distal tail attached to the distal shaft portion (flex circuits 89 are positioned at different positions on membrane 34 and comprise base substrate 52 having distal and proximal branches 87 from main branch(es) 17, the distal tails attached (at least indirectly) to the first shaft portion and the proximal tails attached (at least indirectly) to the second shaft portion; [0101], [0156]).
Salahieh et al. fail to disclose a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane.  However, Vrba et al. disclose a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane (cone portion of sleeve/covering 414, see portion labeled 812 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a proximal tail of one or more electrical conductors 402 from damage, where specifically the cone shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]); and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane (cylindrical body portion of sleeve/covering 414, see portion labeled 813 in Fig. 8C, comprises a catheter balloon material such as polyurethanes, nylon, Polyethylene Terephthalate (PET), extends over and can be bonded to at least a portion of the balloon 401 and advantageously protects one or more of the electrodes 403 and at least a distal tail of one or more electrical conductors 402 from damage, where specifically the cylindrical shape is taken to be the claimed “reinforcement”; [0236], [0240], [0244]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. to further comprise a first reinforcement comprising a first portion of an unassembled catheter balloon disposed over each of the respective proximal tails of each of the plurality of substrates and attached to the membrane and a second reinforcement comprising a second portion of the unassembled catheter balloon disposed over each of the respective distal tails of each of the plurality of substrates and attached to the membrane in order to provide the benefit of protecting the substrate from damage during use and to protect the patient from injury due to interaction with the electrical components of the substrate as taught by Vrba et al. ([0236], [0238], [0242]; Figs. 4 & 7-8E).
Claim 19 is rejected upon the same rationale as provided for claim 3. 
Claim 20 is rejected upon the same rationale as provided for claim 4. 
Concerning claim 26, Salahieh et al. disclose the second shaft portion (134) is disposed within the first shaft portion (57) in a telescoping relationship ([0261-0262]; Fig. 61A-C). 
Concerning claim 29, Salahieh et al. disclose a lead wire (17) at least partially disposed in the shaft (134, 57) and in the balloon (134), and connected to at least one of the ablation electrodes (6) ([0175]; Fig. 23A-B). 
Claim 30 is rejected upon the same rationale as provided for claim 13. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870, previously cited) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claim 16, in further view of Phan et al. (2008/0051707, previously cited). 
Concerning claim 17, Salahieh et al. in view of Vrba et al. fail to disclose a ring disposed about at least a portion of the reinforcement.  However, Phan et al. disclose a balloon catheter (505) comprising a membrane (542) and a reinforcement (543) and rings (544) disposed at the proximal and distal ends.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Vrba et al. to further comprise a ring disposed about at least a portion of the reinforcement in order to provide the benefit of maintaining a fluid-tight seal as taught by Phan et al. ([0178], [0184-0185]; Fig. 46)

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870, previously cited) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claims 16, in further view of Davies et al. (2008/0183132, previously cited). 
Concerning claim 30, Salahieh et al. in view of Vrba et al. fail to disclose a filament disposed between the membrane and at least one of the plurality of tails (in at least the embodiment of Fig. 2D).  However, Davies et al. disclose a balloon catheter (300) comprising a membrane (302) and a filament (312) disposed on its exterior surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Vrba et al. to further comprise a filament on the exterior surface of the membrane in order to provide the benefit of a reinforcement layer such that the base layer of the balloon catheter can have a wall thickness less than conventional or prior art balloons without sacrifice of burst strength, abrasion resistance, or puncture resistance as taught by Davies et al. ([0045], [0051-0052], [0060]; Fig. 3a).  In the resulting modified invention of Salahieh et al. in view of Davies et al., the filament (312) would be disposed between the membrane and plurality of tails of Salahieh et al. 
Concerning claim 31, Davies et al. further discloses the filament (312) comprises a liquid-crystal polymer, specifically Vectran ([0060]). 

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the Vrba fails to teach any part of an “unassembled catheter balloon”, the Examiner respectfully disagrees.  Since Vrba teaches sleeve (414) comprises the same material as those of catheter balloons and can thus be assembled into a catheter balloon, the sleeve (414) reads upon the claimed “reinforcement”.  
The Examiner notes to Applicant that the claims fail to specifically claim the first and second reinforcements as two separated structures since they both comprise first and second portions of the “unassembled catheter balloon”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794